Beatty, C. J.
I dissent from the order denying a rehearing in this case.
The judgment, in my opinion, is not sustained by the findings. It is nowhere found that transactions in question were sales of stock on margin or for future delivery, nor do the special facts found necessarily imply such sales. That the evidence would have sustained such a finding may be true, but that is not sufficient. This court cannot take evidence — however conclusive— in place of a finding necessary to sustain the judgment.